FILED
                             NOT FOR PUBLICATION                            OCT 26 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



JESUS PATINO-ROJAS,                              No. 06-70086

               Petitioner,                       Agency No. A095-406-724

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                       On Petition for Review of Orders of the
                           Board of Immigration Appeals

                             Submitted October 19, 2010 **

Before:        O’SCANNLAIN, TALLMAN, and BEA, Circuit Judges.

       Jesus Patino-Rojas, a native and citizen of Mexico, petitions for review of

the Board of Immigration Appeals’ (“BIA”) orders dismissing his appeal from an

immigration judge’s (“IJ”) removal order and denying his motion to reopen and



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
motion to reconsider. Our jurisdiction is governed by 8 U.S.C. § 1252. We review

for abuse of discretion the denial of motions to reopen or reconsider, Mohammed v.

Gonzales, 400 F.3d 785, 791-92 (9th Cir. 2005), and review de novo claims of due

process violations in immigration proceedings, Martinez-Rosas v. Gonzales, 424

F.3d 926, 930 (9th Cir. 2005). We dismiss in part and deny in part the petition for

review.

      We lack jurisdiction to review the agency’s discretionary determination that

Patino-Rojas failed to show exceptional and extremely unusual hardship to a

qualifying relative. See id.

      Patino-Rojas’ contention that the IJ violated due process by failing to admit

Dr. Agorio’s medical report is not supported by the record. Patino-Rojas’

contention that the IJ violated due process by failing to allow Dr. Agorio to testify

telephonically is unavailing where Patino-Rojas has not shown that the testimony

would not have been cumulative. Cf. Kaur v. Ashcroft, 388 F.3d 734, 737 (9th Cir.

2004) (finding due process violation where there was no substitute for the excluded

oral testimony). In addition, Patino-Rojas’ contention that the IJ was biased is not

supported by the record. See Hassan v. INS, 927 F.2d 465, 469 (9th Cir. 1991) (the

factual record adequately supported the denial of petitioner’s relief application, and

the IJ’s conduct had no bearing on the outcome).

                                           2                                    06-70086
       The BIA did not abuse its discretion by denying Patino-Rojas’ motion to

reopen because the BIA considered the evidence Patino-Rojas submitted and acted

within its broad discretion in determining that the evidence was insufficient to

establish prima facie eligibility for cancellation of removal. See Singh v. INS, 295

F.3d 1037, 1039 (9th Cir. 2002) (The BIA’s denial of a motion to reopen shall be

reversed only if it is “arbitrary, irrational or contrary to law.”).

       The BIA did not abuse its discretion in denying Patino-Rojas’ motion to

reconsider because the motion failed to identify any error of fact or law in the

BIA’s prior decision. See 8 C.F.R. § 1003.2(b)(i); Socop-Gonzalez v. INS, 272

F.3d 1176, 1180 n. 2 (9th Cir. 2001) (en banc).

       Patino-Rojas’ remaining contention is unavailing.

       PETITION FOR REVIEW DISMISSED in part; DENIED in part.




                                             3                                 06-70086